UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-7154


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

BILLY GENE JEFFERSON, JR.,

                   Defendant - Appellant.



                                     No. 18-7157


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

BILLY GENE JEFFERSON, JR.,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:13-cr-00221-JAG-1; 3:14-cr-00066-
JAG-DJN-1; 3:16-cv-00975-JAG; 3:16-cv-00977-JAG-DJN )


Submitted: February 26, 2019                                  Decided: March 1, 2019
Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Gene Jefferson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                               2
PER CURIAM:

       In these consolidated appeals, Billy Gene Jefferson, Jr., seeks to appeal the district

court’s single order denying relief on his two separate 28 U.S.C. § 2255 (2012) motions.

The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Jefferson has not

made the requisite showing. Accordingly, we deny certificates of appealability and

dismiss the appeals.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             3